MANDATE

THE STATE OF TEXAS

TO THE 198TH JUDICIAL DISTRICT COURT OF KERR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 10, 2016, the cause upon appeal to
revise or reverse your judgment between

Andy Sanchez, Appellant

V.

John H. Miller, Jr. Co. Inc., Appellee

No. 04-15-00360-CV and Tr. Ct. No. 14467B

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is DISMISSED. Costs of the appeal are taxed against the party
incurring same.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 18, 2016.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00360-CV

                                            Andy Sanchez

                                                     v.

                                    John H. Miller, Jr. Co. Inc.

             (NO. 14467B IN 198TH JUDICIAL DISTRICT COURT OF KERR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
SUPPLEMENTAL CLERK'S
RECORD                             $40.00   PAID            STEPHEN SCHULTE
MOTION FEE                         $10.00   E-PAID          STEPHEN SCHULTE
INDIGENT                           $25.00   PAID            RICHARD ELLISON
STATEWIDE EFILING FEE              $20.00   PAID            RICHARD ELLISON
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            RICHARD ELLISON
FILING                            $100.00   PAID            RICHARD ELLISON
CLERK'S RECORD                     $45.00   PAID            RICHARD ELLISON


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 18, 2016.

                                                          KEITH E. HOTTLE, CLERK


                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853